Judgment unanimously affirmed. Memorandum: There is no merit to the *937contention of defendant that the prosecutor’s response to his request for a bill of particulars was so misleading that it deprived him of a fair trial. Although the prosecutor failed to provide defendant with a bill of particulars, defendant waived his right to raise that omission on appeal. His counsel informed County Court that he had been supplied with information that answered his "questions concerning * * * the Bill of Particulars” and, thereafter, failed to move for an order requiring the prosecutor to comply with his request (see, GPL 200.95 [5], [6]). Further, the failure of the prosecutor to provide defendant with a bill of particulars may not be raised after judgment where, as here, the indictment is not jurisdictionally defective (see, People v Hendricks, 31 AD2d 982).
The contention of defendant in his pro se supplemental brief that his conviction of robbery in the second degree (Penal Law § 160.10) is not supported by legally sufficient evidence and is against the weight of the evidence is without merit (see, People v Bleakley, 69 NY2d 490, 495). We have considered the remaining contentions raised by defendant in the pro se brief and conclude that they are without merit. (Appeal from Judgment of Ontario County Court, Brunetti, J.—Robbery, 2nd Degree.) Present—Pine, J. P., Fallon, Wesley, Davis and Boehm, JJ.